Citation Nr: 1146094	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  06-11 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The appellant's spouse served on active duty from May 1972 to June 1974.  During that period, he was absent for two separate periods; one period totaled 80 days and the other period totaled 132 days.  The appellant's spouse died in July 1984. 

In a February 2005 decision, the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (the RO) denied the appellant's claim of entitlement to VA non service-connected death pension benefits.  In a March 2006 administrative decision, the RO determined that the appellant's spouse's service was a bar to VA pension benefits. 

The appellant duly perfected an appeal.  In her April 2006 substantive appeal [VA Form 9], the appellant requested a Travel Board hearing.  Later in April 2006, the appellant accepted a hearing at the RO before a Decision Review Officer in lieu of a Travel Board hearing.  In September 2006, the appellant failed to appear for her scheduled hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By a decision dated in July 2008, the Board denied the appellant's claim herein on appeal.  The appellant appealed the Board's July 2008 decision to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a Memorandum decision dated February 28, 2011, the Court remanded this case to the Board.


The February 2011 Court Memorandum essentially concluded that the Board failed to provide an adequate statement of reasons or bases for its determination that the appellant's spouse's acceptance of an other than honorable discharge while awaiting a court-martial for being absent without leave (AWOL) for 132 days created a bar to VA benefits under 38 C.F.R. § 3.12(d) (2011).  The Court specifically cited 38 C.F.R. § 3.12(d)(1), which provides that "[a]cceptance of an undesirable discharge to escape trial by general court-martial" is a discharge considered to have been issued under dishonorable conditions.  In particular, the Board did not explain its conclusion that the appellant's spouse's court-martial was a general court- martial.  Indeed, the Court held that the evidence of record failed to show whether the appellant's spouse's court-martial was a general court-martial.  Therefore, the Board should address this ambiguity on remand, to include readjudication of its determination whether the appellant's spouse's court-martial was a general court-martial and would therefore bar her spouse from VA benefits.  

As noted above, the appellant's spouse served on active duty from May 1972 to June 1974.  During that period, he was absent for two separate periods; one period totaled 80 days and the other period totaled 132 days.  In May 1974 the appellant's spouse accepted a discharge under dishonorable conditions for the good of the service in order to escape trial by court-martial.  The specifications were as follows: that the appellant's spouse had been AWOL from January 1974 to May 1974 (132 days).  As discussed above, the provisions of  38 C.F.R. § 3.12(d) state that a discharge or release due to acceptance of undesirable discharge in lieu of trial by general court-martial is considered to have been issued under dishonorable conditions.  Crucially, the record does not indicate whether the appellant's spouse's court-martial was a general court-martial.  

In light of the foregoing and the Court's February 2011 Memorandum, the Board finds that the Department of Defense (DoD) should be contacted in order to verify whether the appellant's spouse's pending court-martial in May 1974 for his 132-day AWOL period was a general court-martial.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the DoD; inform the DoD that in June 1974 the appellant's spouse was discharged under other than honorable conditions from military service, and that at the time of discharge, a court-martial was pending for a 132-day AWOL period.  Ask the DoD for clarification on whether the appellant's spouse's court-martial was a general court-martial and whether character of discharge is currently considered to be under honorable conditions. 

2. After the development requested above has been 
completed to the extent possible, and after undertaking any additional development it deems necessary, the RO should again review the record and readjudicate the issue on appeal.  If the decision remains unfavorable to the appellant, a supplemental statement of the case (SSOC) should be prepared.  The appellant and her representative should be provided with the SSOC and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


